Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the IDS filed 2/18/2022, as per the claims filed 7/28/2021:
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 18, 20 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards an abstract idea without significantly more. The claims recite translating a data transformation specification into a format which can be executed.
Regarding claim 1, the limitations “retrieving a data transformation in a domain specific language”, “parsing the data transformation specification to determine at least a first rule and at least a second rule specified in the data transformation specification”, “determining that the at least second rule references the at least first rule”, “generating nested conditional statements representing conditions of the at least first rule and the at least second rule”, “determining an execution format”, and “translating the nested conditional statements to the execution format” under the broadest reasonable interpretation, with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. See MPEP 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “mental processes” grouping of abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements, “memory”, “one or more processing units coupled to the memory” and “one or more computer readable storage media storing instructions”. The recitation of these limitations amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(a). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. As discussed above with regard to the integration of the abstract idea into a practical application, the additional elements are no more than a well-understood, routine, and conventional activity that cannot provide an inventive concept. Therefore the claim is not patent eligible.

Regarding claims 2-5, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims disclose the first and second rules having a particular format, and defined format consisting of operands and operators, which is field of use. See MPEP 2106.05(h)

Regarding claims 6, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claim discloses receiving data regarding a target system for the execution format and determining the data exists in the target system, which is well-understood, routine and conventional activity. See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory.

Regarding claims 7-12, 14-16 these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims recite substituting rule definitions, translating statements into a second language, defining the execution language as database/structured language and a data target being defined on a database system is insignificant extra-solution activity. See MPEP 2106.05(g)-Mere data gathering and selecting a particular data source or type of data to be manipulated.

Regarding claims 13, 17 these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims recite causing a query to be executed and compiling a representation of the nested conditional statements in a programming language, which is well-understood, routine and conventional activity. See MPEP 2106.05(d)(II)(iv). Storing and retrieving information in memory. Also see Kazmaier (US 20130166495 at ¶ [0019-0028])

Independent claim 18 is rejected under the same rationale as claim 1 above.
Claim 19 is rejected under the same rationale as claim 7.
Independent claim 20 is rejected under the same rationale as claim 1 above.


Claim 20 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  In summary, claim 20 recites “one or more computer-readable medium” comprising instructions that perform various functions. In the specification of the present application, the “computer readable medium” is not clearly defined to include only statutory embodiments, therefore, under the broadest reasonable interpretation of the claim language, the “computer readable medium” is interpreted to encompass both statutory and non-statutory embodiments which are unpatentable under 35 USC 101. 

Allowable Subject Matter

Claims 1-20 would be allowed, if amended to overcome the 35 USC §101 rejections set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the interconnectedness of the independent claims. 
For Example, the closest prior art of record, Dingman (US 20160321307) discloses creating and displaying a schema map used by a data transformation system to perform a data transformation between a source schema and a target schema. Dodds (US2006/0101320) discloses a transformation engine that converts XPATH data transformation expressions into equivalent SQL statements involving attributes such that the converted queries can be then executed against a repository. However, the prior art of record failed to disclose, alone or in any reasonable combination, the interconnectedness of the claimed limitations including retrieving a data transformation specification in a domain specific language; parsing the data transformation specification to determine at least a first rule and at least a second rule specified in the data transformation specification; determining that the at least a second rule references the at least a first rule; generating nested conditional statements representing conditions of the at least first rule and the at least a second rule; determining an execution format; and translating the nested conditional statements to the execution format.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144